—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly determined that plaintiff failed to meet his burden of proving that, but for the legal malpractice of defendants, his appeal to this Court in the underlying action entitled Spano v County of Onondaga would have been successful (see, Kerson Co. v Shayne, Dachs, Weiss, Kolbrenner, Levy & Levine, 45 NY2d 730, affg 59 AD2d 551; Flinn v Aab, 167 AD2d 507). Based upon our review of the record in that action, we conclude that the verdict is not against the weight of the evidence, the court properly denied plaintiffs motion for a change of venue, the toxicology report was properly admitted into evidence, and the court did not deprive plaintiff of a fair trial. The remaining issues advanced by plaintiff regarding the underlying action are not preserved for our review and, in any event, would not result in a reversal of the judgment in that action.
Furthermore, we reject the contention of plaintiff that the court in this legal malpractice action erred in dismissing the complaint against defendants Ralph A. Cognetti and Gaetano L. Colozzi. We have reviewed the remaining contentions advanced by plaintiff and conclude that they are lacking in merit. (Appeal from Judgment of Supreme Court, Onondaga County, Pooler, J.—Legal Malpractice.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.